Citation Nr: 1314728	
Decision Date: 05/03/13    Archive Date: 05/15/13

DOCKET NO.  07-33 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for an upper back disability (involving T1-T3).

2.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for a low back disability and, if so, whether service connection is warranted.

3.  Entitlement to an increased evaluation for recurrent dislocation of the left 
(non-dominant) shoulder, currently rated as 20-percent disabling.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran had active military service from April 1984 to February 1987.  His claims file has been rebuilt.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran subsequently moved to Chicago, Illinois, so his claims file was transferred to that RO, which is the RO that certified his appeal to the Board.

In February 2011 the Board remanded the claims for service connection for an upper back disability (involving T1-T3) and for a rating higher than 20 percent for the left shoulder disability to schedule the Veteran for a videoconference hearing before a Veterans Law Judge (VLJ) of the Board.  The Veteran since has had this requested videoconference hearing in February 2013; the undersigned VLJ presided.  Following the hearing, the Board held the record open for an additional 30 days to allow the Veteran time to obtain and submit supporting evidence, which he since has in March 2013.  This additional evidence consist of medical records concerning his evaluation and treatment at the local VA Medical Centers (VAMCs) in Chicago - both the Hines and Jesse Brown facilities.  He waived his right to have the RO initially consider this additional evidence, preferring instead to have the Board consider it in the first instance.  38 C.F.R. §§ 20.800, 20.1304 (2012).

Regarding his claim of entitlement to service connection for an upper back disability (involving T1-T3), the Board is mindful of the holding of the U. S. Court of Appeals for Veterans Claims (Court/CAVC) indicating the Board must broadly construe claims and consider other diagnoses when the medical evidence suggest additional disability that was not necessarily specifically claimed.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a claim for service connection includes any disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  See also Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009) (A claimant's identification of the benefit sought does not require any technical precision), citing Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) (It is the pro se claimant who knows what symptoms he is experiencing and that are causing him disability); see, too, Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (The Board is required to consider all issues raised either by the claimant or the evidence of record).

Clemons concerned VA's failure to consider a claim of entitlement to service connection for a psychiatric disorder other than the one specifically claimed, even though it shared the psychiatric symptomatology for which the Veteran was seeking service connection.  The Clemons Court found that, where a Veteran's claim identifies a certain condition without more, it cannot be a claim limited only to that condition or diagnosis, rather must be considered a claim for any disability that reasonably may be encompassed by the evidence of record.  The Clemons Court indicated that, when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.

In this particular case at hand, the Veteran most recently claimed entitlement to service connection for a disability of the upper back involving T1-T3, so affecting the thoracic segment of his spine.  But pursuant to revisions to the rating schedule, including the addition of the General Rating Formula for Diseases and Injuries of the Spine, the thoracic and lumbar segments of the spine are combined, so considered as one, and rated together as a single segment ("thoracolumbar").  

The only distinction now made is with the adjacent cervical segment; it is still permissible to separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5235-5242, Note (6).  Thus, assigning separate ratings for the thoracic and lumbosacral segments would violate VA's anti-pyramiding regulation, 38 C.F.R. § 4.14.  See also Esteban v. Brown, 6 Vet. App. 259 (1994).  Therefore, for all intents and purposes there is now only one combined thoracolumbar segment and the Veteran's claim should encompass any disabilities of both the thoracic and lumbar spine.

With this in mind, the Board sees that he previously filed a claim of entitlement to service connection for a low back disability, rather than an upper back disability, per se, which the RO last denied in the September 2005 rating decision at issue.  He did not appeal that decision, so it is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.  Moreover, because of the finality (res judicata) of that decision, there has to be new and material evidence since to reopen his claim, at least to the extent it references his low back rather than upper back disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Thus, the Board must first make this threshold preliminary determination of whether there is this required new and material evidence to reopen the claim for service connection for a low back disability before that portion of the disability can be considered along with the pending claim for service connection for upper back disability.  This initial determination affects the Board's jurisdiction to proceed further and adjudicate the claim, as concerning the low back disability, on its underlying merits alongside the claim for upper back disability.  See Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  If the Board finds that new and material evidence has not been submitted, then its analysis must end as concerning the low back disability, as further analysis is neither required nor permitted.  See Barnett, 83 F.3d at 1383-4.  McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful when new and material evidence has not been submitted).  See also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); VAOPGCPREC 05-92 (March 4, 1992).  But, conversely, a finding of new and material evidence would require the reopening of the claim and its readjudication on its underlying merits.  So this will be the Board's method of analysis of this claim, and the listing of the issues reflects this.

The Veteran's representative also has raised the issue of entitlement to a TDIU.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that VA must address the issue of entitlement to a TDIU in an increased-rating claim when the issue of unemployability either is raised expressly or by the record.  A claim for a TDIU is, in essence, a claim for an increased rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  See also Hurd v. West, 13 Vet. App. 449 (2000) (indicating that a TDIU claim is also a claim for increased compensation and, therefore, the effective date rules for increased compensation claims apply to a TDIU claim); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (a TDIU claim is informally raised when a Veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest possible rating for that disability; and (3) submits evidence of unemployability); Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

Similarly, in Mayhue v. Shinseki, 24 Vet. App. 273 (2011), the Court held it was inappropriate to have treated the Veteran's request for a TDIU as different from his claim for a higher initial rating for his underlying disability, which in that case was posttraumatic stress disorder (PTSD).  Citing Rice, the Mayhue Court reasoned that a request for a TDIU is not a separate claim for benefits, rather, an attempt to obtain an appropriate rating for a disability or disabilities.  Thus, the Court explained, the Board should have considered evidence of unemployability as far back as the date of the underlying claim.  But there must be cogent evidence of unemployability in the record.  See Rice, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).


Thus, under Rice and this line of precedent cases, the Board has authority to assume jurisdiction over this derivative TDIU claim inasmuch as it is at least partly predicated on the service-connected disability for which the Veteran is requesting a higher rating in this appeal.  Since, however, this derivative TDIU claim has not been initially considered by the RO and requires further development before being 
decided, the Board is remanding it to the RO via the Appeals Management Center (AMC).  VA's Office of General Counsel has indicated that remanding the derivative TDIU claim in this circumstance does not preclude the Board from going ahead and deciding the claim for a higher rating for the disability forming the basis of the TDIU claim.  See VAOPGCPREC 6-96 (Aug. 16, 1996) and VAOGCPREC 12-2001 (July 6, 2001). 

The Board also sees that, in an August 2011 statement, the Veteran additionally claimed entitlement to service connection for PTSD.  Neither the RO nor the AMC has considered this claim, however, as the Agency of Original Jurisdiction (AOJ), although the RO apparently already has acknowledged the filing of this claim.  Consequently, the Board is referring this claim to the RO/AMC for its initial consideration since the Board does not presently have jurisdiction to consider this additional claim in the first instance.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).

In this decision, because there is the required new and material evidence, the Board is reopening the claim for service connection for a low back disability.  But rather than immediately readjudicating this claim on its underlying merits, the Board instead is remanding this reopened claim, as well as the claim for service connection for upper back disability and, as mentioned, a TDIU, to the RO via the AMC in Washington, DC, for further development and consideration.



FINDINGS OF FACT

1.  In an unappealed May 2003 rating decision, the RO denied service connection for low back disability.

2.  Also, in a more recent and also unappealed September 2005 rating decision, the RO determined there was not new and material evidence to reopen this claim for service connection for low back disability.

3.  Additional evidence since submitted, however, relates to an unestablished fact necessary to substantiate this claim, is not cumulative or redundant of evidence already of record and previously considered, and raises a reasonable possibility of substantiating this claim of entitlement to service connection for low back disability.


CONCLUSIONS OF LAW

1.  The RO's May 2003 rating decision denying service connection for low back disability and the subsequent September 2005 rating decision finding that new and material evidence had not been submitted to reopen this claim for service connection for low back disability are final and binding determinations based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2012).

2.  But there is new and material evidence since that most recent September 2005 decision to reopen this claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because the Board is concluding there is the required new and material evidence to reopen the previously denied and unappealed claim for service connection for low back disability, there is no need to discuss whether the Veteran received the type of notice contemplated by Kent v. Nicholson, 20 Vet. App. 1 (2006), including in terms of apprising him of the specific reasons this claim was previously denied.  See also VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006) (wherein VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial).  This is because the claim is being reopened, regardless.  Moreover, since the Board is then remanding this reopened claim for further development, rather than immediately readjudicating it on its underlying merits, there equally is no need to discuss at this juncture whether there has been compliance with VA's other notice-and-duty-to-assist obligations.  This is better determined once the additional development of this claim has been completed on remand.

Turning now to the petition to reopen this claim.

When not appealed, rating decisions become final and binding based on the evidence on file at the time of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a Notice of Disagreement (NOD) with the decision.  And even if he files a timely NOD to initiate an appeal, and in response receives a Statement of the Case (SOC), he generally then also has to file a Substantive Appeal (VA Form 9 or equivalent statement) either within 60 days of receiving the SOC or within the remainder of the one year following initial notification of the decision, whichever is later, to complete the steps necessary to perfect his appeal to the Board.  38 C.F.R. §§ 20.200, 20.300, 20.302, etc.  Else, the decision becomes final and binding.  38 U.S.C.A. §7105; 38 C.F.R. §§ 3.160(d), 20.1103.

To subsequently reopen the claim, there must be new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

When determining whether there is this required new and material evidence, the Board considers all evidence submitted or otherwise obtained since the last final and binding denial of the claim, irrespective of whether that denial was on the underlying merits or, instead, a prior petition to reopen the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

Also when determining whether a claim should be reopened, the credibility of the newly-submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see, too, Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").  VA adjudicators also do not have to blindly accept as true assertions that are beyond the competence of the person making them.

In Evans, 9 Vet. App. at 284, the Court indicated that materiality contemplates evidence that "tend[s] to prove the merits of the claim as to each essential element that was a specified basis for the last final disallowance of the claim."  More recently, however, in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court interpreted the new language of the revised 38 C.F.R. § 3.156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  According to the holding in Shade, "the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of the revised 38 C.F.R. § 3.156(a), does not create a third element in the reopening process but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material."  In other words, proffered evidence does not have to be new, material, and raise a reasonable possibility of substantiating a claim.  Shade further held that the revised 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  So the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion. 

"New" evidence is defined as existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012). 

In this case, the Veteran originally filed a claim of entitlement to service connection for low back disability in February 2003, and the RO considered and denied that initial claim in a May 2003 rating decision.  In denying the claim, the RO indicated there was no evidence of low back complaints in service and no evidence relating the Veteran's then current back problems to his service or a service-connected disability.  He did not appeal that May 2003 rating decision, so it became final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.

Nearly two years later, in March 2005, he again filed a claim of entitlement to service connection for low back disability, among other claims, and in the September 2005 rating decision the RO determined there was not the required new and material evidence to reopen this previously denied claim concerning the low back.  Although the Veteran submitted a timely NOD in response to the September 2005 denial of his claim for service connection for upper back disability and in response to the September 2005 denial of his claim for a higher rating for his left shoulder disability, he did not also submit an NOD in response to the September 2005 denial of his claim for service connection for low back disability.  He also did not submit new and material evidence within one year of receiving notice of that determination.  38 C.F.R. § 3.156(b) and (c).  Therefore, just like the 

earlier denial of his low back claim, he also did not appeal the September 2005 RO decision denying what amounted to was his petition to reopen this claim, so it, too, is a final and binding determination on him based on the evidence then of record.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.

In deciding whether this claim should be reopened, the reasons for the prior denial should be considered but, as explained in Shade, should not be the sole reason for this determination.  In essence, at the time of the prior denial of this claim, the RO determined that, although the Veteran had a then current low back disability, it was not shown to be related to his military service, including secondarily by way of his service-connected left shoulder disability.  Pertinent evidence of record at the time of the more recent September 2005 final and binding rating decision included his service treatment records (STRs), VA medical records, and private medical records.  An April 2003 VA examination report showed a diagnosis of arthralgias of the lumbosacral spine with loss of function due to pain.  However, there was no suggestion of low back disability during his military service and no nexus (link) between the then current findings of low back disability and his service or a 
service-connected disability.

He since has testified at a February 2013 videoconference hearing before the Board, however, indicating he had experienced back pain ever since his service.  Indeed, medical records dated in December 1991, so in the interim, show evidence of low back complaints and the additional VA medical records he submitted in March 2013, the month following his videoconference hearing before the Board, show continued low back complaints as recent as March 2012.  Especially noteworthy is that, although a computed tomography (CT) scan did not show any spine fracture, only instead scoliosis, there was an additional - albeit incidental, finding of chronic fracture of the left ala of the sacrum.  This, in turn, apparently prompted an additional CT of the pelvis, and the consequent diagnostic assessment was chronic back pain followed by neuro surgery history (Hx) of fracture of left ala sacrum since fall in service in 1985.

When denying this claim in September 2005, the RO did not consider the possibility that the Veteran had experienced continuous low back symptoms since service (i.e., continuity of symptomatology).  The U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) since has clarified in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), that this notion of continuity of symptomatology to alternatively establish the required linkage between current disability and service is limited to where involving those specific diseases denoted as "chronic" (and for which presumptive service connection is otherwise available) under 38 C.F.R. § 3.309(a).  As already alluded to, an April 2003 VA examination report shows a diagnosis of "arthralgias" of the lumbosacral spine with loss of function due to pain.  Arthralgias are not necessarily tantamount or equivalent to arthritis, so not the type of condition contemplated by § 3.309(a) as chronic, per se, in turn allowing for the continuity of symptomatology pleading exception.  But the credibility of this additional evidence is presumed, albeit just for the limited purpose of determining whether this additional evidence is new and material to the claim.  Justus v. Principi, 3 Vet. App. 510 (1992).  This presumption does not apply when making a determination as to the ultimate credibility and weight of this evidence as it relates to the merits of the claim.  Essentially, this presumption of credibility "dissolves" once the claim is reopened and decided on the merits.  But in the meantime, this low back claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  To this extent only, this appeal is granted subject to the further development of this claim on remand.


ORDER

Since there is new and material evidence, the petition to reopen the claim of entitlement to service connection for low back disability is granted, subject to the further development of this claim on remand.



REMAND

As explained, pursuant to the holding in Clemons, the Board is broadening the appeal of the claim concerning the Veteran's back disability to encompass both the upper and middle regions of his back, as well as his low back region.  And this claim, as well as his claim for a higher rating for his left shoulder disability and his derivative TDIU claim, require further development.

Concerning his back claim, his STRs dated in May 1984 and July 1985 reveal complaints of upper back pain and an assessment of a possible pulled muscle.  Additionally, a September 1985 STR shows evidence of mild spasm in the lower right region of the dorsum.  His military service ended in February 1987.

Post-service, in December 1991, he complained of low back pain, which he attributed to an injury during his military service.  See records from Anniston Orthopaedic Associates.  The subsequent medical evidence, both VA and private, shows numerous assessments of chronic pain in the back.  See VA treatment records dated through March 2012.

In light of his ongoing complaints concerning his back of chronic pain, etc., and his lay assertions of continuing symptoms since his military service, a VA examination is needed for a medical nexus opinion concerning the etiology of any back disability currently shown - and particularly insofar as its potential relationship with his military service.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When determining whether a VA examination and medical opinion are required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggest an association between the disability and service or a service-connected disability.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).


Also, during his February 2013 videoconference hearing before the Board, the Veteran asserted that his service-connected left shoulder disability had worsened since last examined.  A review of the file shows he last underwent a VA compensation examination assessing the severity of his left shoulder disability in August 2005, so almost 8 years ago.  He therefore needs to be reexamined to reassess the severity of this disability, not just as a matter of course because of the amount of time that has passed since that last VA compensation examination, rather, more so because of the testimony he provided under oath during his videoconference hearing before the Board of worsening left shoulder symptoms since that 2005 VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (VA is not obligated to provide another examination based on mere passage of time since an otherwise adequate examination); but see, too, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); and Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence adequately addressing the level of impairment of the disability since the previous examination).  See, as well, VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 1 Vet. App. 121 (1991). 

In other testimony during his videoconference hearing before the Board, the Veteran alleged that he was both then currently unemployed and unemployable on account of his service-connected left shoulder disability, which at the moment is his only service-connected disability.  He said that he had not worked since February 2008, so for 5 years since his hearing was in February 2013, and that his doctor had told him to stop working ("come off" of work) because of this disability.  According to the holding in Rice and its progeny, his hearing testimony, therefore, is tantamount to a claim of entitlement to a TDIU.

A TDIU may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  But even if a Veteran does not have sufficient ratings to satisfy these threshold minimum requirements of § 4.16(a) for consideration of a TDIU, he may establish his entitlement to this benefit alternatively on an extra-schedular basis under the provisions of § 4.16(b) if it is shown he is indeed unemployable because of his service-connected disability.

Thus, the Board must determine whether there are circumstances, apart from any non-service connected conditions and advancing age, which would justify a TDIU, either on a schedular or extra-schedular basis.  See Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."


In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment."  And in this context, the Court noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See, too, Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.  

Requiring a Veteran to prove that he is 100-percent, i.e., totally unemployable is different than requiring he prove that he cannot maintain substantially gainful employment.  The use of the word "substantially" suggests intent to impart flexibility into a determination of the Veteran's overall employability, whereas a requirement that a Veteran prove 100-percent unemployability leaves no flexibility. Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

The Veteran in this case does not currently meet the criteria for a TDIU on a schedular basis, that is, under 38 C.F.R. § 4.16(a), because his sole 
service-connected left shoulder disability is not rated as at least 60-percent disabling, only instead as 20-percent disabling, although in years past he had a temporary 100 percent convalescent rating for this disability under the provisions of 38 C.F.R. § 4.30.  Nevertheless, a TDIU as mentioned also may be granted on an extra-schedular basis under § 4.16(b), even though he fails to meet these percentage requirements of subpart (a) of this VA regulation, if it is established he is indeed unemployable on account of his service-connected disability.  The Board is precluded from assigning a TDIU on this special alternative basis in the first instance, however, having instead to refer the matter to the Under Secretary for Benefits or to the Director of the Compensation and Pension Service for this initial consideration.  See Barringer v. Peake, 22 Vet. App. 242 (2008).

Therefore, in addition to reassessing the severity of the left shoulder disability, the VA examiner should also assess the severity of this disability in relation to the Veteran's ability to obtain and maintain substantially gainful employment versus just what would be considered marginal employment in comparison.  If it is determined he is indeed incapable of obtaining or retaining substantially gainful employment because of the severity of this service-connected disability, then the examiner should indicate the approximate date of onset of this total occupational impairment.  As the Court pointed out in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, showing the Veteran can perform work that would produce sufficient income to be other than marginal.  See, too, Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).


If there is the required suggestion of unemployability because of the severity of this service-connected disability, then this derivative TDIU claim should be referred to the Director of the Compensation and Pension Service or other appropriate authority for a ruling on whether an extra-schedular TDIU is warranted (unless the schedular rating for the left shoulder disability is increased, on remand, and/or service connection is additionally established for other disability, such as the upper and lower back disability also being claimed, allowing for consideration of this derivative TDIU claim under § 4.16(a) rather than § 4.16(b)).

Regarding this claim of unemployability, a December 1991 record indicates the Veteran's private orthopedist believed the Veteran possibly would be employable even with his left shoulder disability, if he was permitted to work in a job that did not demand a lot of heavy bending, lifting, and twisting-type activities.  

Other records show he applied for a job as a distribution/window clerk with the U. S. Postal Service in Birmingham, Alabama, but was denied employment in August 1993.  He believed that he was discriminated against due to his shoulder disability and he, in turn, filed a claim with the Equal Employment Office (EEO).

Thereafter, the record reflects that in October 1994 he was involved in a work-related accident, sustaining an additional left shoulder injury after falling approximately 10 feet.  His private orthopedist, in January 1995, noted that the Veteran was capable of light duty work activities, with no lifting using his left arm over 20 lbs and no use of his left arm above shoulder level.  In April 1995, he underwent left shoulder surgery consisting of an anterior capsulorrhaphy and repair of a Bankahart lesion with arthrotomy and debridement.

In a March 1996 narrative report, the Veteran's private orthopedist recounted the Veteran's prior civilian work-related shoulder injury and advised that he restrict from activities such as climbing an overhead ladder and repetitive activities overhead.

An August 2005 VA examiner concluded the Veteran appeared to be unemployable as a result of this shoulder problem.

According to a more recent April 2009 statement, however, the Veteran's previous employer ("Company G&G Granite & Marble, LLC") indicated that during his employment there he was unable to perform all tasks that the job had required because of back and shoulder problems from a previous military injury.  It was noted that he had tried numerous times to do the job, but was ultimately "let go" due to the severity of his problems.

Medical comment therefore is needed concerning whether the left shoulder disability, alone, precludes employment since, as it stands, this is the Veteran's only adjudicated service-connected disability.  If his additional back disability also is eventually determined to be service connected, then it, too, may factor into this determination, but not until this additional entitlement is established.

This derivative TDIU claim, then, aside from being part and parcel of his claim for a higher rating for his service-connected left shoulder disability, also is "inextricably intertwined" with his claim of entitlement to service connection for this additional back disability, especially as there is this suggestion that his unemployability is partly the result of his back-related problems, which are not currently service connected, not just his left shoulder disability that is.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (noting that when a determination on one claim could have a significant impact on the outcome of another claim, the claims are considered inextricably intertwined and VA is required to decide the claims together, rather than piecemeal).  See also Parker v. Brown, 7 Vet. App. 116 (1994); Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (Where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require the claims be adjudicated together.).  See, too, Hoyer v. Derwinski, 1 Vet. App. 208 (1991) and Holland v. Brown, 6 Vet. App. 443, 446 (1994).  Indeed, a TDIU opinion must consider whether the Veteran is unemployable on account of his service-connected disabilities individually or in the aggregate.


Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Send the Veteran a VCAA notice letter apprising him of the type of evidence and information needed to substantiate his derivative claim for a TDIU, including apprising him of his and VA's respective responsibilities in obtaining this supporting evidence. 

Ask him whether he has received any additional (more recent) evaluation or treatment for the disabilities at issue, so either for his back disability or his service-connected left shoulder disability.  If he has, and the records are not already in the file, then obtain them with his cooperation.

If attempts to obtain any additionally identified records are unsuccessful, and it is determined that further attempts to obtain them would be futile, then make an express declaration to this effect and notify the Veteran of this in accordance with 38 C.F.R. § 3.159(c) and (e).

2.  Upon receipt of all additional evidence, schedule an appropriate VA examination(s) to determine the etiology of any currently diagnosed back disability; the current nature and severity of his service-connected left shoulder disability; and the impact, if any, that his service-connected disability(ies) has on his unemployability.  All diagnostic testing and evaluation needed to make these determinations should be performed, and all clinical findings reported in detail.

As well, it is absolutely imperative the examiner(s) review the claims file for the pertinent medical and other history, including a complete copy of this remand. 

a.  Concerning the claim of entitlement to service connection for back disability, the examiner is asked to ascertain all current back disability, such as by specifying present diagnoses, and then comment on the likelihood (very likely, as likely as not, or unlikely) any current back disability is related or attributable to the Veteran's military service from April 1984 to February 1987, including specifically to any complaints or symptoms he had following injury in 1984 or 1985 or thereabouts; or, if involving arthritis, the likelihood (very likely, as likely as not, or unlikely) it initially manifested to the required compensable degree of at least 10-percent disabling within the initial post-service year, so meaning by February 1988; or the likelihood (very likely, as likely as not, or unlikely) any current back disability alternatively is proximately due to, the result of, or has been chronically (meaning permanently) aggravated by his service-connected left shoulder disability, so as to in turn suggest entitlement to secondary service connection.

b.  Concerning the claim for a higher rating for the service-connected left shoulder disability, the examiner is asked to identify and describe all symptoms and manifestations attributable to the service-connected recurrent left shoulder dislocation.  In so doing, the examiner is asked to try and differentiate, if possible, the extent of symptoms attributable to the Veteran's service-connected left shoulder disability from those attributable to his 1994 civilian work-related shoulder injury.  If the examiner is unable to make this distinction, then he/she should expressly so state and consider all symptoms in the aggregate as part and parcel of the Veteran's service-connected left shoulder disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

The examiner must also specify range of motion of the left arm and shoulder, in degrees, and specifically indicate whether there is fibrous union of the humerus or limitation of left arm and shoulder motion to 25 degrees from the side.

If the Veteran demonstrates limitation of motion in this shoulder, to whatever extent, the examiner should also comment on the extent, if any, that pain, supported by adequate pathology and evidenced by the visible behavior of the Veteran, results in functional loss, including any additional limitation of motion.  The examiner therefore needs to specify at what point in the Veteran's range of motion pain sets in.

The examiner should also comment on whether and to what extent there is incoordination, weakened movement, and premature or excess fatigability on use, including expressing an opinion concerning whether there would be additional limits on functional ability on repeated or prolonged use of the left arm and shoulder or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, must provide an assessment of the functional impairment on repeated use or during flare-ups.

To this end, this discussion regarding additional limits on functional ability should specifically include a description of whether there is likely to be additional range of motion loss due to:  (1) pain on use, including during flare-ups or prolonged use; (2) weakened movement; (3) premature or excess fatigability; or (4) incoordination.  If feasible, the examiner should try and quantify the amount of this additional impairment, such as by specifying the additional restriction in motion.  DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995); 38 C.F.R. §§ 4.40, 4.45, and 4.59.

c.  The examiner should also assess the severity of the service-connected left shoulder disability (and if applicable, any other disability subsequently deemed service connected, including especially the back disability) on the Veteran's ability to obtain and maintain substantially gainful employment versus just what would be considered marginal employment in comparison, given his level of education, prior work experience and training, but not any impact on account of his age or disabilities that are not service connected.  

If it is determined the Veteran is indeed incapable of obtaining or retaining substantially gainful employment because of the severity of his service-connected disability (ies), then the examiner is additionally asked to indicate the approximate date of onset of this total occupational impairment.  In doing so, the examiner is asked to reconcile any opinion with all evidence of record to include the August 2005 VA opinion and the April 2009 letter from the Veteran's previous employer.

It is imperative the examiner discuss the rationale of the opinions in response to these questions, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

3.  Then readjudicate the claims for a higher rating for the left shoulder disability and for service connection for the back disability in light of this and all other additional evidence.  Also adjudicate the derivative claim for a TDIU.  If in adjudicating this derivative TDIU claim it is determined the Veteran still does not have sufficient ratings for his service-connected disability(ies) to satisfy the threshold minimum requirements of 38 C.F.R. § 4.16(a), yet there is suggestion he is unemployable on account of his service-connected disability(ies), then refer this derivative TDIU claim to the Director of the Compensation and Pension Service or other appropriate authority for the special extra-schedular consideration provided by 38 C.F.R. § 4.16(b).  There additionally needs to be a determination of whether extra-schedular consideration also is warranted concerning the claim for a higher rating for the left shoulder disability under the additional provisions of 38 C.F.R. § 3.321(b)(1).  See Thun v. Peake, 22 Vet. App. 111 (2008).

If these claims are not granted to the Veteran's satisfaction, send him a supplemental SOC (SSOC) and give him time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

He has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


